DETAILED ACTION
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 1 recites the limitation "the vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-7 ultimately depend from claim 1 and are therefore rejected as well.
2.	Claim 6 recites the limitation "the vehicle body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US PG Pub. No. 2018/0029459).
[Claim 1] Regarding claim 1, Okada discloses the vehicle body rear structure comprising: a first electrical device (See annotated FIG 2, battery 3) disposed in a rear portion of the vehicle (See annotated FIG 2, electric heater 4); and a second electrical device (See annotated FIG 2) disposed behind the first electrical device (See annotated FIG 2), the second electrical device having an operating voltage lower than an operating voltage of the first electrical device (Electric heater 4 inherently operates at a lower voltage than an electric vehicle battery 3) wherein the second electrical device is inclined such that a front end of the second electrical device is positioned higher than a rear end of the second electrical device (See annotated FIG 2, showing the front of the electric heater 4 is in an inclined position).

    PNG
    media_image1.png
    838
    636
    media_image1.png
    Greyscale



[Claim 5] Regarding claim 5, Okada discloses the vehicle body rear structure of claim 1, wherein a rear lower end of the second electrical device is supported by a vehicle body (Okada, FIG 1, floor 2 supports the electric heater 4).
[Claim 6] Regarding claim 6, Okada discloses the vehicle body rear structure of claim 1, further comprising: a rear bracket connecting the rear end of the second electrical device and the vehicle body to each other, wherein the rear bracket has an upwardly bent rear portion (See Okada annotated FIG 2 showing the rear bracket bent upward).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614